Citation Nr: 1806575	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  14-05 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for asthma, to include calcified lymph nodes and granulomas of the lung.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from July 1997 to October 1997, February 2002 to September 2002, January 2003 to April 2004, and December 2004 to August 2005.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2010 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 



FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran's asthma with calcified lymph nodes and granulomas of the lung was caused by his active duty service.


CONCLUSION OF LAW

The criteria for service connection for asthma with calcified lymph nodes and granulomas of the lung have been met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

      Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a); see also 38 C.F.R. § 3.303(d) (providing that service connection may be granted for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service).  To establish service connection, the record must contain competent evidence demonstrating: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Determinations regarding service connection are based on a review of all of the evidence in the record, including all pertinent medical and lay evidence.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering evidence and determining its probative value, the VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469.  Lay evidence has been found to be competent with regard to a disease that has "unique and readily identifiable features" that are "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (providing that a veteran's testimony regarding tinnitus is competent evidence, as "ringing in the ears is capable of lay observation").

To prevail, a claimant need only demonstrate that there is an approximate balance of positive and negative evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Thus, to deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  Id.   

      Pertinent Facts and Analysis

The Veteran contends that he has asthma due to exposure to sodium dichromate while in service at the Qarmat Water Treatment Plant in Iraq.  See August 2009 claim for benefits.  

The Board finds that the first Shedden element is met.  The Veteran was diagnosed with asthma in June 2009.  Additionally, a January 2009 computerized tomography scan of chest showed a large calcified granuloma in the right paratracheal and right hilar regions.  See February 2012 radiology report.  Thus, the Board finds that the Veteran has a current disability.  

Turning to the second Shedden element of service connection, the Veteran alleged exposure to sodium dichromate while at the WTP in Iraq.  See August 2009 statement in support of claim.  The Board acknowledges the Veteran's service in Iraq and further notes that the Veteran specifically underwent testing in Doha in October 2003 due to exposure to sodium dichromate while on active duty.  See DD Form 214; see also December 2003 service treatment record.  Accordingly, the Board finds evidence of an in-service incurrence. 

With regard to the third Shedden element of service connection, nexus, the Board finds the evidence to be in relative equipoise.  The Board acknowledges that in a December 2009 VA examination, the examiner opined that there was no relationship between the Veteran's current asthma and his exposure to sodium dichromate.  In so opining, the examiner noted the October 2003 blood chromium results that showed minimal or no internal dose of chromium from exposure at the WTP.  While this evidence suggests that the Veteran's current disability is not related to his exposure to sodium dichromate, the Board also acknowledges the December 2009 report of toxicologist, Dr. Carson, which provides support of a positive nexus relationship.  

Dr. Carson determined that development of asthma is consistent with exposure to sodium dichromate.  The Board notes that while Dr. Carson's explanation of the medical impact of exposure to sodium dichromate does not address the Veteran's particular case, his opinion is general evidence of the nexus between exposure to sodium dichromate and asthma, as it applies to persons generally.  Additionally, the Board notes that the Veteran is already service-connected for sinusitis, an illness Dr. Carson also discussed in his December 2009 report as another illness caused by exposure to sodium dichromate.  Given the underlying facts in the Veteran's case are similar to studies showing the medical impacts of sodium dichromate in like-situated persons as cited to by the physician, the Board finds Dr. Carson's opinion persuasive as to the Veteran's present case.  

As the evidence for and the evidence against the Veteran's claim is in relative equipoise, the Board affords the Veteran the benefit of the doubt, and finds there is medical evidence of record establishing a link between the Veteran's exposure to sodium dichromate in service and his asthma to include calcified lymph nodes and granulomas of the lung.  38 C.F.R. § 3.102.  In light of the above, the Board finds that after resolving any benefit of reasonable doubt in favor of the Veteran, service connection for asthma with calcified lymph nodes and granulomas of the lung is warranted.  


ORDER

Service connection for asthma with calcified lymph nodes and granulomas of the lung is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


